Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed March 9th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed February 15th, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010) and Zuck (US 3,166,271).
Regarding claims 1 and 18, Tao ‘245 teaches (figures 1-7) an aircraft/ a short take-off and landing (STOL) aircraft comprising:
a plurality of propeller blown wings/ wing assembly (200, 300) (Para 0018)
mounted at different longitudinal locations along a fuselage of the aircraft (clearly seen in figures 1-7),
producing two or more lifting surfaces (each wing has lifting surfaces), and
having a plurality of flaps (240s, 340s) disposed behind the wings, wherein the propeller-blown wings are fixed relative to the fuselage (Para 0016, 0027-0028); and
a plurality of propellers/rotor assemblies (410, 420) (Para 0024)
distributed in front of the plurality of wings producing two or more lifting surfaces (clearly seen in figure 1-7) and
	mounted such that wings are externally blown by forced airstreams from the propellers (Para 0023),
wherein
the propellers produce distributed thrust components laterally along the wings and longitudinally across the aircraft (Para 0023),
the plurality of flaps are in the forced airstreams of the propellers when one or more of the flaps is in an extended position (Para 0049; flaps can be configured to be selectively and operatively adjusted “up” and “down”, thus when flaps are adjusted in “up”/ extended position in-line with the wing as shown in figure 5 the plurality of flaps will be in the forces airstreams of the propellers),
when the flaps are pointed in a downward direction relative to the wing at a flap angle below a retracted position and with the wings fixed, the forced airstream deflected downward by the flaps generating at least a resultant second vertical lift component (Para 0051-0053),
the second vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for hovering the aircraft with no aircraft forward speed during vertical take-off and landing operation (the “up” and “down” adjustment of flaps controls the lift/ vertical and thrust/horizontal components of airstream which can be configured to create a net zero thrust so as to put an aircraft in hover position), and
a flap angle of the flaps for take-off and landing is set such that the second vertical lift component is not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind (flap angles of the flaps are adjusted, as needed, for take-off and landing operation such that the aircraft moves in forward direction and doesn’t stay in hover position).
but it is silent about propeller-blown wings fixed at a predetermined acute wing angle greater than 0º and substantially less than 90º relative to a horizontal plane;
wherein propellers produce distributed thrust components laterally along the wings and longitudinally across the aircraft comprising at least a resultant first vertical lift component; 
the forced airstream deflected downward by the flaps negates forward movement of the aircraft and produces a net upward force,
the first vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for hovering the aircraft with no aircraft forward speed during vertical take-off and landing operation and
a flap angle of the flaps for take-off and landing is set such that the first vertical lift component is not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind.
However, Stone et al. ‘010 teaches (figures 1-2) a vertical lift and short takeoff airplane for vertical takeoff by deflection of the propeller airstream with a wing flap system wherein the wing section (2b), elevons (15-16) and tabs (21-22) comprise a wing flap system which deflect the entire column of air passing rearward from the propeller over and under the wing on the order of 90 degree downward to generate the lifting reaction force (Col. 1 Lines 35-38; Col. 5 Lines 53-66; Col. 6 Lines 26-28; deflecting the entire column of air on the order of 90 degree downward negates forward movement of the aircraft and produces a net upward force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao ‘245 to incorporate the teachings of Stone et al. ‘010 to configure an aircraft where the forced airstream is deflected downward by the flaps and negates forward movement of the aircraft and produces a net upward force . One of ordinary skill in art would recognize that doing so would enable aircraft to take-off and land vertically.
Zuck ‘271 teaches an aircraft with means to take off and land vertically by inclining the wings with propeller to approximately 45 degrees from the horizontal (Col 1 Lines 66-72; Col. 2 Lines 1-20; angled/inclined propellers and wings produce thrust components in horizontal and vertical directions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao ‘245 to incorporate the teachings of Zuck ‘271 to configure an aircraft as claimed above (the vertical thrust component/first vertical lift component i.e., lift and the second vertical lift component, based on flap angles, together can be configured to achieve the hovering of the aircraft with no aircraft forward speed during vertical take-off and landing operation as well as not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind). One of ordinary skill in art would recognize that doing so would enable the wing and propeller jointly share in lifting the machine in vertical takeoff and landing (Zuck ‘271, Col. 1 Lines 66-72).
Regarding claims 17 and 19, modified Tao ‘245 teaches (figures1-7) the aircraft/the STOL, wherein the first vertical lift component and the second vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for a vertical/short takeoff and landing operation of the aircraft (vertical lift components can be used as needed). 
Regarding claim 20, modified Tao ‘245 teaches (figures1-7) the STOL, wherein the first vertical lift component and the second vertical lift component permit flight below a normal stall speed of an aircraft without blown flaps (adjustment of flaps permit flight below a normal stall speed).
Claims  2-3, 5-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010) and Zuck (US 3,166,271) as applied to claim 1 above, and further in view of Lyasoff et al. (US 2019/0291863).
Regarding claim 2, modified Tao ‘245 teaches (figures1-7) the aircraft, wherein the plurality of propellers distributed in front of the plurality of wings comprise a distributed propulsion system (forward blowing rotor assemblies (410) and rear blowing rotor assemblies (420) form a distributed propulsion system) across an entire span of the wings individually controls each of the propellers in terms of rotational speed (Para 0030-0033; controlling electric power to blowing rotor/propeller controls the rotational speed),
but it is silent about the control of each of the propellers in terms of rotational direction.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with propellers rotating in counter-clockwise and clockwise directions (Para 0024, 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure the control of each of the propellers in terms of rotational direction. One of ordinary skill in art would recognize that doing so would enable to take advantage of upwash (a deflection of air in an upward direction) and downwash (deflection of air in a downward direction) generated by propellers to better control the flight (Lyasoff et al. ‘863, Para 0034).
Regarding claim 3, modified Tao ‘245 teaches (figures1-7) the aircraft, wherein the distributed propulsion system comprises distributed electric propulsion system utilizing electric motors (402) (Para 0030).
Regarding claims 5-6, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the distributed propulsion system comprises at least one propeller disposed at a tip of the wing (as shown in the figure below) to propel the forced airstream across an aileron (350) and onto at least a portion of one of the flaps (Para 0049; propeller disposed at a tip of the wing is next to flap (344) which receives a portion of forced airstream propelled by propeller disposed at a tip of the wing).

    PNG
    media_image1.png
    655
    601
    media_image1.png
    Greyscale

Regarding claim 7, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the distributed propulsion system comprises at least one propeller disposed at a tip of the wing to reduce drag in forward flight and aid in a transition between vertical and horizontal flight (as shown in the figure above; the structural configuration of the distributed propulsion system achieves reduction in drag in forward flight and aid in a transition between vertical and horizontal flight).
Regarding claim 8, modified Tao ‘245 teaches (figures 1-7) the aircraft, comprising a controller (10) for controlling operation of at least the distributed propulsion system (Para 0076).
Regarding claim 9, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the controller is configured to control flap angle of the flaps (Para 0076; the flight control surface actuators control flap angles of the flaps).
Regarding claim 10, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of wings are disposed at different vertical levels (clearly seen in figures 1-7)
but it is silent about plurality of wings disposed above and below the aircraft center of gravity such that differential thrust from the propellers on a low wing versus a high wing produces a longitudinal or pitching moment about the center of gravity during forward flight.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with a tandem-wing configuration wherein the center of gravity of the aircraft (20) is between the rear wings (25, 26) and the forward wings (27, 28) (Para 0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure the plurality of wings disposed above and below the aircraft center of gravity. One of ordinary skill in art would recognize that doing so would achieve pitch stability as the moments generated by lift from the rear wings counteract the moments generated by lift from the forward wings in forward flight (Lyasoff et al. 863, Para 0026).
Regarding claim 11, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of wings comprises a front wing/forward wing assembly (200) and an aft wing/ rear wing assembly (300) producing two or more lifting surfaces (Para 0018).
Regarding claim 12, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the front wing and the aft wing are disposed at the different vertical levels (clearly seen in figures 1-7).
Regarding claim 13, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein a distributed propulsion system (forward blowing rotor assemblies (410) and rear blowing rotor assemblies (420) form a distributed propulsion system) individually controls each of the propellers on the front wing and the aft wing in terms of rotational speed (Para 0030-0033; controlling electric power to blowing rotor/propeller controls the rotational speed),
but it is silent about the control of each of the propellers in terms of rotational direction.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with propellers rotating in counter-clockwise and clockwise directions (Para 0024, 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure the control of each of the propellers in terms of rotational direction. One of ordinary skill in art would recognize that doing so would enable to take advantage of upwash (a deflection of air in an upward direction) and downwash (deflection of air in a downward direction) generated by propellers to better control the flight (Lyasoff et al. ‘863, Para 0034).
Regarding claim 15, modified Tao ‘245 teaches (figures 1-7) the aircraft, comprising a controller (10) for controlling operation of at least the distributed propulsion system (Para 0076).
Regarding claim 16, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein propellers disposed at tips of the front wing and the aft wing (as shown in the figure below) propel respective forced airstream across an respective ailerons (350) or flaperons (244) (Para 0049, 0051).

    PNG
    media_image2.png
    655
    601
    media_image2.png
    Greyscale


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010), Zuck (US 3,166,271) and Lyasoff et al. (US 2019/0291863) as applied to claim 2 above, and further in view of Giurca et al. (2021/0323662).
Regarding claim 4, modified Tao ‘245 teaches an invention as described above in claim 2 but it is silent about the distributed propulsion system comprising propellers of different sizes mounted to the wing or distributed between different wings.
However, Giurca et al. ‘662 teaches (figure 29) an individual aircraft having two biplane propulsion units with pusher propellers having different sizes (Para 0061). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Giurca et al. ‘662 to configure the distributed propulsion system comprising propellers of different sizes mounted to the wing or distributed between different wings. One of ordinary skill in art would recognize that doing so would enable to increase efficiency by customizing the use of propellers for different functionality such as balancing , thrust etc. (Giurca et al. ‘662, Para 0085).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010), Zuck (US 3,166,271) and Lyasoff et al. (US 2019/0291863) as applied to claim 13 above, and further in view of Giurca et al. (2021/0323662).
Regarding claim 14, modified Tao ‘245 teaches an invention as described above in claim 13 but it is silent about the distributed propulsion system comprising propellers of different sizes mounted to the front wing and mounted to the aft wing.
However, Giurca et al. ‘662 teaches (figure 29) an individual aircraft having two biplane propulsion units with pusher propellers having different sizes (Para 0061). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Giurca et al. ‘662 to configure the distributed propulsion system comprising propellers of different sizes mounted to the front wing and mounted to the aft wing. One of ordinary skill in art would recognize that doing so would enable to increase efficiency by customizing the use of propellers for different functionality such as balancing , thrust etc. (Giurca et al. ‘662, Para 0085).
Response to Arguments
Applicant’s arguments, see pages 8-10, filed March 9th 2022, with respect to the rejection(s) of claim(s) 1 under 103 in regards to “Tao ‘245 combined with Zuck ‘271 lack the inter-related elements of flap deflections for vertical lift “ and “the forced airstream deflected downward by the flaps negates forward movement of the aircraft and produces a net upward force” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Stone et al. (US 5,374,010).
Applicant’s arguments, see pages 8-12, filed March 9th 2022, with respect to the rejection(s) of claim(s) 1 and 18 under 103 as being unpatentable over Tao (US 2021/0261245) and Zuck (US 3,166,271) have been fully considered but they are not persuasive. As explained in above rejection, Zuck ‘271 teaches an aircraft with means to take off and land vertically by inclining the wings with propeller to approximately 45 degrees from the horizontal (Col 1 Lines 66-72; Col. 2 Lines 1-20). The aspect of Zuck ‘271 which teaches to incline the wings during take-off and vertical landing is being considered to incline the fixed wings of Tao ‘245 at an acute angle and not the swingably mounted tilt-wing aspect of the Zuck ‘271. Thus, the modification would result in the fixed wing at an acute angle which is not tiltable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                   /ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642